

116 HR 8849 IH: California Desert Conservation Enhancement Act
U.S. House of Representatives
2020-12-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8849IN THE HOUSE OF REPRESENTATIVESDecember 3, 2020Mr. Cook introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo facilitate land exchanges in California between the California State Lands Commission and the Department of the Interior, and for other purposes.1.Short titleThis Act may be cited as the California Desert Conservation Enhancement Act.2.California state school landSection 707 of the California Desert Protection Act of 1994 (16 U.S.C. 410aaa–77) is amended—(1)in subsection (c), by adding at the end the following:(5)Special deposit fund account(A)In generalAssembled land exchanges may be used to carry out this section through the sale of surplus Federal property and subsequent acquisitions of State school land.(B)ReceiptsPast and future receipts from the sale of property described in subsection (a), less any costs incurred related to the sale, shall be deposited in a Special Deposit Fund Account established in the Treasury.(C)UseFunds accumulated in the Special Deposit Fund Account may be used by the Secretary, without an appropriation, to acquire State school lands or interest in the land consistent with this section.; and(2)by adding at the end the following:(e)Memorandum of agreement(1)Transactions before January 1, 2018Any transaction completed pursuant to this section before January 1, 2018—(A)is deemed to be in compliance with the terms of the October 26, 1995, Memorandum of Agreement between the commission, the general services administration, and the Secretary; and(B)meets the requirements of subsection (a).(2)Transactions on or after January 1, 2018Any transaction completed pursuant to this section on or after January 1, 2018, that satisfies the terms of the October 26, 1995, Memorandum of Agreement shall be considered to be in compliance with subsection (a)..3.Prohibited uses of acquired, donated, and conservation landSection 714(a) of the California Desert Protection Act of 1994 (16 U.S.C. 410aaa–81c(a)) is amended by striking paragraph (3) and inserting the following:(3)Conservation landThe term conservation land means—(A) any land within the Conservation Area that is designated to satisfy the conditions of a Federal habitat conservation plan, general conservation plan, or State natural communities conservation plan;(B)any national conservation land within the Conservation Area established pursuant to section 2002(b)(2)(D) of the Omnibus Public Land Management Act of 2009 (16 U.S.C. 7202(b)(2)(D)); and(C) any area of critical environmental concern within the Conservation Area established pursuant to section 202(c)(3) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712(c)(3))..